      Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8147        Page 1 of
                                          701



From:                             Mike Berkowitz                                Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 3:22 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

My mother and great uncle worked in Wayne County's most polluted areas for decades. Cleaner air and public health
outcomes are long overdue for these communities!

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Mike Berkowitz




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE001
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8148   Page 2 of
                                    701
      Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8149        Page 3 of
                                          701



From:                             Shelly Campbell                                Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 3:54 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Shelly Campbell




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE002
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8150   Page 4 of
                                    701
      Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8151        Page 5 of
                                          701



From:                             Max Offerman                                 Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 3:57 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Environmental justice is only one step towards a more sustainable future. Consider the weight of your impact on future
generations and act upon it.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Max Offerman




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE003
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8152   Page 6 of
                                    701
      Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8153        Page 7 of
                                          701



From:                             Allison LaPlatt                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 4:21 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Allison LaPlatt




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE004
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8154   Page 8 of
                                    701
      Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8155        Page 9 of
                                          701



From:                             Monte Rogers                               Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:02 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Monte Rogers




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE005
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8156   Page 10 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8157        Page 11 of
                                          701



From:                             Derek Cleary                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:02 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Derek Cleary




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE006
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8158   Page 12 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8159        Page 13 of
                                          701



From:                             Denise Keymccoggle                              Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:02 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Denise Keymccoggle




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE007
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8160   Page 14 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8161        Page 15 of
                                          701



From:                             Christy McGillivray                                 Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:03 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Christy McGillivray



              5

This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE008
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8162   Page 16 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8163        Page 17 of
                                          701



From:                             Hayley Lhotka                             Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:03 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Hayley Lhotka




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE009
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8164   Page 18 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8165        Page 19 of
                                          701



From:                             Matt Brzezinski                     Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:04 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Matt Brzezinski




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE010
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8166   Page 20 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8167        Page 21 of
                                          701



From:                             Susan Lewis                            Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:04 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Susan Lewis




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE011
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8168   Page 22 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8169        Page 23 of
                                          701



From:                             Patricia Lang                              Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:04 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Patricia Lang




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE012
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8170   Page 24 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8171        Page 25 of
                                          701



From:                             Joro Griffith                     Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:04 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Joro Griffith




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE013
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8172   Page 26 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8173        Page 27 of
                                          701



From:                             Margaret Neumann                           Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:05 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Margaret Neumann




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE014
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8174   Page 28 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8175        Page 29 of
                                          701



From:                             Lynne Brimecombe                        Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:04 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Lynne Brimecombe




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE015
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8176   Page 30 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8177        Page 31 of
                                          701



From:                             Tiffany Nguyen                                 Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:08 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Tiffany Nguyen




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE016
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8178   Page 32 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8179        Page 33 of
                                          701



From:                             Joanne Lakosil                        Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:08 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Joanne Lakosil




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE017
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8180   Page 34 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8181        Page 35 of
                                          701



From:                             Charles Carpenter                                    Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:08 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Charles Carpenter




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE018
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8182   Page 36 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8183        Page 37 of
                                          701



From:                             Dana Wakiji                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:10 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Dana Wakiji




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE019
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8184   Page 38 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8185        Page 39 of
                                          701



From:                             Julie Ozias                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:10 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Julie Ozias




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE020
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8186   Page 40 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8187        Page 41 of
                                          701



From:                             John Lafrance                   Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:10 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

John Lafrance




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE021
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8188   Page 42 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8189        Page 43 of
                                          701



From:                             Doris Applebaum                           Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:11 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Doris Applebaum




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE022
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8190   Page 44 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8191        Page 45 of
                                          701



From:                             Richard Lutes                      Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:11 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

As a lifelong Michigan resident and a DTE customer, I strongly support the Clean Air Act settlement agreement with DTE.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Richard Lutes




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE023
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8192   Page 46 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8193        Page 47 of
                                          701



From:                             Allison Harris                      Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:11 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Allison Harris




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE024
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8194   Page 48 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8195        Page 49 of
                                          701



From:                             Aalia Siddiqui                            Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:12 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Aalia Siddiqui




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE025
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8196   Page 50 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8197        Page 51 of
                                          701



From:                             Charles Tazzia                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:14 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

This settlement needs to be paid by DTE and Detroit Edison, and paid immediately. $7.5 million is a pittance to these
companies, but will make a big difference in this community that is hurting so badly.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Charles Tazzia




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE026
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8198   Page 52 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8199        Page 53 of
                                          701



From:                             Patricia Hall                        Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:13 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Patricia Hall




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE027
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8200   Page 54 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8201        Page 55 of
                                          701



From:                             Geoffrey Thompson                              Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:14 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Geoffrey Thompson




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE028
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8202   Page 56 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8203        Page 57 of
                                          701



From:                             w horn                      Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:14 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

w horn




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE029
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8204   Page 58 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8205        Page 59 of
                                          701



From:                             Linda Darga                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:15 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

DTE‐‐Stop killing people!


To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Linda Darga




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE030
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8206   Page 60 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8207        Page 61 of
                                          701



From:                             John Nowosad                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:15 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

John Nowosad




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE031
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8208   Page 62 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8209        Page 63 of
                                          701

Ponce, Carlos (ENRD)

From:                             Sara Fink                    Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:16 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

The historic callousness of DTE and other major players, including Michigan government, toward the health‐damaging
pollution emitted by DTE plants is long overdue for remedy. Please support this consent agreement.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Sara Fink




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE032
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8210   Page 64 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8211        Page 65 of
                                          701



From:                             Loretta Blackwell                        Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:17 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Stop killing our children!

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Loretta Blackwell




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE033
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8212   Page 66 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8213        Page 67 of
                                          701



From:                             Sheri Carpenter                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:18 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

We must stop destroying our children's planet!

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Sheri Carpenter




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE034
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8214   Page 68 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8215        Page 69 of
                                          701



From:                             Julie Mccarroll                      Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:19 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Julie Mccarroll




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE035
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8216   Page 70 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8217        Page 71 of
                                          701



From:                             Janice Tomlian                            Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:19 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

I support 7.5 million for environmental justice. Stop polluting the environment.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Janice Tomlian




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE036
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8218   Page 72 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8219        Page 73 of
                                          701



From:                             Chris Coombe                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:21 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Chris Coombe




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE037
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8220   Page 74 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8221        Page 75 of
                                          701



From:                             Maureen Sheahan                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:25 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Maureen Sheahan




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE038
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8222   Page 76 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8223        Page 77 of
                                          701



From:                             Cynthia Schultz-Condon                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:26 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

As a RN I have cared for children with asthma, watching them struggle to catch a breath! We must protect our children
and their families in every way that we can. Please, support this action.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Cynthia Schultz‐Condon




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE039
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8224   Page 78 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8225        Page 79 of
                                          701



From:                             Enrico Aquino                    Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:27 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Enrico Aquino




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE040
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8226   Page 80 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8227        Page 81 of
                                          701



From:                             Lori Bukoski                      Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:28 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Lori Bukoski




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE041
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8228   Page 82 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8229        Page 83 of
                                          701



From:                             Karen Mason                              Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:31 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Karen Mason




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE042
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8230   Page 84 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8231        Page 85 of
                                          701



From:                             Alta Harrison                              Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:31 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Clean air is basic to human health and life ‐‐ and must come before
industrial profits ‐‐People first!

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Alta Harrison




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE043
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8232   Page 86 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                             PageID.8233    Page 87 of
                                          701



From:                               Linda Holsapple                       Sent You a Personal Message
                                    <automail@knowwho.com>
Sent:                               Tuesday, June 16, 2020 5:33 PM
To:                                 ENRD, PUBCOMMENT-EES (ENRD)
Subject:                            Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                    Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

I live near enough to this unacceptable pollution to feel its effects. It?s time to right this wrong.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Linda Holsapple




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                               1
                                                                                                          DTE044
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8234   Page 88 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8235        Page 89 of
                                          701



From:                             Frank Oberc                           Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:34 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Frank Oberc




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE045
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8236   Page 90 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8237        Page 91 of
                                          701



From:                             Rosemary Caruso                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:36 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Rosemary Caruso




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE046
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8238   Page 92 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8239        Page 93 of
                                          701



From:                             Linda Francisco                        Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:37 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Linda Francisco




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE047
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8240   Page 94 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8241        Page 95 of
                                          701



From:                             Cynthia Zuccaro                     Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:37 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Cynthia Zuccaro




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE048
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8242   Page 96 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8243        Page 97 of
                                          701



From:                             Jared Boot                        Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:38 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Jared Boot




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE049
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8244   Page 98 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8245        Page 99 of
                                          701



From:                             Gary Cynowa                           Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:39 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

It only makes sense completely rebuild with new eco‐technology our plants and power systems without the continued
use of fossil fuels in its many forms because we have the capability to do it.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Gary Cynowa




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE050
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8246   Page 100 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8247        Page 101 of
                                         701



From:                             Bill Keyes                        Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:40 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Bill Keyes




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE051
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8248   Page 102 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                         PageID.8249        Page 103 of
                                         701



From:                             Gerilyn Biggs                      Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:42 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

As a former resident of this community, whose children played in those parks, I explore you to do the right thing for the
children who still reside in those neighborhoods.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Gerilyn Biggs




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                           DTE052
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8250   Page 104 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8251        Page 105 of
                                         701



From:                             Mary Anne Beltzman                           Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:42 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Pulmonary disease in the senior population is at epidemic levels. The
children of today will be the seniors of tomorrow. We cannot ignore
the purity of our air and water .

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Mary Anne Beltzman




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.

                                                            1
                                                                                                          DTE053
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8252   Page 106 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8253        Page 107 of
                                         701



From:                             Greg Gumina                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:42 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

I agree, we must do away with things like coal plants, fracking, and other environmental problems and do more with
clean energy, clean water,etc. A healthy environment is a prosperous one.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Greg Gumina




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE054
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8254   Page 108 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8255        Page 109 of
                                         701



From:                             Dwight Sanders                               Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:45 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Dwight Sanders




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE055
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8256   Page 110 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8257        Page 111 of
                                         701



From:                             Lauren Garner                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:46 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Lauren Garner




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE056
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8258   Page 112 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8259   Page 113 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8260   Page 114 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8261        Page 115 of
                                         701



From:                             Joseph Byrne                             Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:46 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Joseph Byrne




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE058
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8262   Page 116 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8263        Page 117 of
                                         701



From:                             Robert Marinier                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:50 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Robert Marinier




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE059
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8264   Page 118 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8265        Page 119 of
                                         701



From:                             Michael Zeller                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:50 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Michael Zeller




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE060
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8266   Page 120 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8267        Page 121 of
                                         701



From:                             Kyle Peterson                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:51 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Kyle Peterson




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE061
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8268   Page 122 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8269        Page 123 of
                                         701



From:                             Sally Petrella                        Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:55 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Sally Petrella




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE062
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8270   Page 124 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8271        Page 125 of
                                         701



From:                             David A. Miller                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:57 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

People over profit!

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

David A. Miller




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE063
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8272   Page 126 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8273        Page 127 of
                                         701



From:                             Carrie Doyle                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 5:59 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Carrie Doyle




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE064
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8274   Page 128 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8275        Page 129 of
                                         701



From:                             Vincent Petro                    Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 6:02 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Vincent Petro




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE065
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8276   Page 130 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8277        Page 131 of
                                         701



From:                             William Haggerty                             Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 6:12 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

William Haggerty




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE066
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8278   Page 132 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8279        Page 133 of
                                         701



From:                             Lara Kramer-Smith                              Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 6:06 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Lara Kramer‐Smith




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE067
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8280   Page 134 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8281        Page 135 of
                                         701



From:                             Roslyn Ogburn                                        Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 6:12 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Roslyn Ogburn




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE068
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8282   Page 136 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8283        Page 137 of
                                         701



From:                             Marsha Benz                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 6:17 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Marsha Benz




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE069
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8284   Page 138 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8285        Page 139 of
                                         701



From:                             Amanda Salvner                            Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 6:19 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Amanda Salvner




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE070
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8286   Page 140 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8287        Page 141 of
                                         701



From:                             Catherine and Clifford Les                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 6:20 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Catherine and Clifford Les




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE071
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8288   Page 142 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8289        Page 143 of
                                         701



From:                             Wendy Thompson                            Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 6:21 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Wendy Thompson




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE072
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8290   Page 144 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8291        Page 145 of
                                         701



From:                             Terri Wilkerson                      Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 6:26 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Air quality is more important than ever given that Covid‐19 impacts your ability to breathe. Please do what you can to
improve the air quality. Act as if your favorite person lived there.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Terri Wilkerson




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE073
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8292   Page 146 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8293        Page 147 of
                                         701



From:                             Andrew Baron                             Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 6:29 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Andrew Baron




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE074
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8294   Page 148 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8295        Page 149 of
                                         701



From:                             Lj Uchno                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 6:30 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Lj Uchno




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE075
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8296   Page 150 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8297        Page 151 of
                                         701



From:                             Kathy Kaatz                           Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 6:30 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Kathy Kaatz




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE076
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8298   Page 152 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                         PageID.8299           Page 153 of
                                         701



From:                             Sandy Kopacz                           Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 6:30 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

I have children and grandchildren. I want them to have clean air and water and a safe world to live in.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Sandy Kopacz




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                             DTE077
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8300   Page 154 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8301        Page 155 of
                                         701



From:                               Dorothy Wolf                            Sent You a Personal Message
                                    <automail@knowwho.com>
Sent:                               Tuesday, June 16, 2020 6:31 PM
To:                                 ENRD, PUBCOMMENT-EES (ENRD)
Subject:                            Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                    Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Clean air is a right of all human beings.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Dorothy Wolf




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE078
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8302   Page 156 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8303        Page 157 of
                                         701



From:                             Jan Sockness                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 6:32 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Jan Sockness




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE079
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8304   Page 158 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8305        Page 159 of
                                         701



From:                             Kalindi Dighe                           Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 6:33 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Kalindi Dighe




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE080
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8306   Page 160 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8307        Page 161 of
                                         701



From:                             Katarzyna Turowska                               Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 6:36 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Katarzyna Turowska




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE081
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8308   Page 162 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8309        Page 163 of
                                         701



From:                             Tommy Turner                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 6:34 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Tommy Turner




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE082
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8310   Page 164 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8311        Page 165 of
                                         701



From:                             Marla Andersen                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 6:38 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Marla Andersen




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE083
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8312   Page 166 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8313        Page 167 of
                                         701



From:                             John Metzler                            Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 6:40 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

John Metzler




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE084
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8314   Page 168 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8315        Page 169 of
                                         701



From:                             Drake Meadow                               Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 6:40 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Drake Meadow




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE085
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8316   Page 170 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8317        Page 171 of
                                         701



From:                             Lana Fryers                        Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 6:44 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Lana Fryers




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE086
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8318   Page 172 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8319        Page 173 of
                                         701



From:                             Gayle Larson                             Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 6:48 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Gayle Larson




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE087
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8320   Page 174 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8321        Page 175 of
                                         701



From:                             brandy Dickerhoff                             Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 6:51 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

brandy Dickerhoff




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE088
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8322   Page 176 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8323        Page 177 of
                                         701



From:                             Toni Hamilton                             Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 6:52 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Toni Hamilton




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE089
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8324   Page 178 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8325        Page 179 of
                                         701



From:                             Andrew Dehan                                     Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 6:54 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Andrew Dehan




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE090
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8326   Page 180 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8327        Page 181 of
                                         701



From:                             Deborah Schuff                               Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 6:56 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Deborah Schuff




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE091
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8328   Page 182 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8329        Page 183 of
                                         701



From:                             Sheila Wentzel                            Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 6:56 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Sheila Wentzel




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE092
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8330   Page 184 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                          PageID.8331        Page 185 of
                                         701



From:                              R Krenke                        Sent You a Personal Message
                                   <automail@knowwho.com>
Sent:                              Tuesday, June 16, 2020 6:57 PM
To:                                ENRD, PUBCOMMENT-EES (ENRD)
Subject:                           Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                   Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

DTE has continuously failed to be a responsible corporate citizen. Why does this company still exist? Surely,
Michiganders can do better than a corporation that does everything it can to avoid taking responsibility for its actions.
Time to take utilities public again.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

R Krenke




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.

                                                             1
                                                                                                            DTE093
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8332   Page 186 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8333        Page 187 of
                                         701



From:                             Mary Ann Wyllie                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 7:01 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Mary Ann Wyllie




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE094
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8334   Page 188 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8335        Page 189 of
                                         701



From:                             Kim Rock                        Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 7:02 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

I have grown up Downriver where we care about each other and the environment. Please, do the right thing.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Kim Rock




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE095
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8336   Page 190 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8337        Page 191 of
                                         701



From:                             Barbara McGraw                              Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 7:02 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Without fresh air we are doomed. Please help keep the air clean!!

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Barbara McGraw




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE096
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8338   Page 192 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8339        Page 193 of
                                         701



From:                             Susan Shink                    Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 7:03 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Susan Shink




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE097
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8340   Page 194 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8341        Page 195 of
                                         701



From:                             Ronna Rivers                                  Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 7:05 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Ronna Rivers




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE098
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8342   Page 196 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8343        Page 197 of
                                         701



From:                             Ronald Katz                           Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 7:05 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Ronald Katz




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE099
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8344   Page 198 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8345   Page 199 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8346   Page 200 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8347        Page 201 of
                                         701



From:                             Keith Vancamp                               Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 7:06 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Keith Vancamp




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE101
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8348   Page 202 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8349        Page 203 of
                                         701



From:                             Carol Walker                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 7:08 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Carol Walker




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE102
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8350   Page 204 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8351        Page 205 of
                                         701



From:                             Donna Raceles                        Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 7:15 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

We need to make sure that industrial toxins stay out of Michigan's backyards. It is no wonder why so many people and
children have health problems.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Donna Raceles




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE103
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8352   Page 206 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8353        Page 207 of
                                         701



From:                             Julie May                      Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 7:15 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Julie May




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE104
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8354   Page 208 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8355        Page 209 of
                                         701



From:                             Pat Foster                      Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 7:32 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Pat Foster




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE105
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8356   Page 210 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8357        Page 211 of
                                         701



From:                             Steven Carpenter                             Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 7:33 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Steven Carpenter




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE106
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8358   Page 212 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                           PageID.8359        Page 213 of
                                         701



From:                              susan cushnier                       Sent You a Personal Message
                                   <automail@knowwho.com>
Sent:                              Tuesday, June 16, 2020 7:33 PM
To:                                ENRD, PUBCOMMENT-EES (ENRD)
Subject:                           Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                   Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

I too have contracted Asthma after 45 years in Wayne county. Trusting that all involved in this pollution will at long last
do the right thing. ..Susan Cushnier

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

susan cushnier




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                             1
                                                                                                             DTE107
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8360   Page 214 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8361        Page 215 of
                                         701



From:                             Winnie Gallagher                               Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 7:35 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Our air has and now impacts our health. We need to make the air better and healthier.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Winnie Gallagher




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE108
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8362   Page 216 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8363        Page 217 of
                                         701



From:                             Ralph Tuscher                        Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 7:38 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Ralph Tuscher




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE109
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8364   Page 218 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8365        Page 219 of
                                         701



From:                             Dave Moran                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 7:39 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Dave Moran




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE110
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8366   Page 220 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8367        Page 221 of
                                         701



From:                             Christopher Kime                              Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 7:48 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Christopher Kime




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE111
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8368   Page 222 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8369        Page 223 of
                                         701



From:                             David MacDonald                           Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 7:52 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

David MacDonald




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE112
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8370   Page 224 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8371        Page 225 of
                                         701



From:                             Laurie Gebert                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 7:53 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Laurie Gebert




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE113
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8372   Page 226 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8373        Page 227 of
                                         701



From:                             Janet Ginepro                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 7:59 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Janet Ginepro




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE114
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8374   Page 228 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8375        Page 229 of
                                         701



From:                             Mike Duffy                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 7:59 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Mike Duffy




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE115
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8376   Page 230 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8377        Page 231 of
                                         701



From:                             Aimee Lalonde-Norman                             Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 8:01 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Aimee Lalonde‐Norman




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE116
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8378   Page 232 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8379        Page 233 of
                                         701



From:                             Nathan Tausch                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 8:04 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Nathan Tausch




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE117
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8380   Page 234 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8381        Page 235 of
                                         701



From:                             Colleen Redoutey                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 8:12 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Colleen Redoutey




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE118
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8382   Page 236 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                          PageID.8383        Page 237 of
                                         701



From:                              Erin Stein                        Sent You a Personal Message
                                   <automail@knowwho.com>
Sent:                              Tuesday, June 16, 2020 8:15 PM
To:                                ENRD, PUBCOMMENT-EES (ENRD)
Subject:                           Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                   Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Children should have a safe place to play, learn, and experience the outdoors. I believe this to be a basic human right.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Erin Stein




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                             1
                                                                                                            DTE119
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8384   Page 238 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8385        Page 239 of
                                         701



From:                             Diana Alberghini                      Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 8:22 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Diana Alberghini




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE120
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8386   Page 240 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8387        Page 241 of
                                         701



From:                             Ilene Kazak                    Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 8:24 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Ilene Kazak




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE121
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8388   Page 242 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8389        Page 243 of
                                         701



From:                             Yana Bieritz                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 8:24 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Yana Bieritz




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE122
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8390   Page 244 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8391        Page 245 of
                                         701



From:                             Dana Jefferson                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 8:26 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Dana Jefferson




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE123
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8392   Page 246 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                         PageID.8393       Page 247 of
                                         701



From:                              Henry Newnan                             Sent You a Personal Message
                                   <automail@knowwho.com>
Sent:                              Tuesday, June 16, 2020 8:28 PM
To:                                ENRD, PUBCOMMENT-EES (ENRD)
Subject:                           Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                   Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

We need a long break from fossil fuels, especially in the Down River area, and we need it fast.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Henry Newnan




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE124
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8394   Page 248 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                          PageID.8395        Page 249 of
                                         701



From:                              Christie Schatz                         Sent You a Personal Message
                                   <automail@knowwho.com>
Sent:                              Tuesday, June 16, 2020 8:36 PM
To:                                ENRD, PUBCOMMENT-EES (ENRD)
Subject:                           Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                   Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

I live in Dearborn Heights and I even reap the detriment of the horrid pollution. Please stop! Clean air is a human right.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Christie Schatz




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                             1
                                                                                                             DTE125
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8396   Page 250 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8397        Page 251 of
                                         701



From:                             Carol Izant                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 8:40 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Carol Izant




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE126
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8398   Page 252 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8399        Page 253 of
                                         701



From:                             Thomas Hinsberg                           Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 8:45 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Thomas Hinsberg




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE127
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8400   Page 254 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8401   Page 255 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8402   Page 256 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8403        Page 257 of
                                         701



From:                             Megan Flynn                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 8:47 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Megan Flynn




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE129
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8404   Page 258 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8405        Page 259 of
                                         701



From:                              Abigail Alwin                        Sent You a Personal Message
                                   <automail@knowwho.com>
Sent:                              Tuesday, June 16, 2020 8:49 PM
To:                                ENRD, PUBCOMMENT-EES (ENRD)
Subject:                           Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                   Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

You are humans that have a responsibility to do the right thing.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Abigail Alwin




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE130
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8406   Page 260 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8407        Page 261 of
                                         701



From:                             Thomas Gilpin                                Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 8:52 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

The time is now.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Thomas Gilpin




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE131
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8408   Page 262 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8409        Page 263 of
                                         701



From:                             Mark Kennedy                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 8:55 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Mark Kennedy




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE132
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8410   Page 264 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8411        Page 265 of
                                         701



From:                             Nancy Shiffler                        Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 9:04 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

This settlement has been a long time coming and will provide a basis for redressing the damage to public health in these
communities.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Nancy Shiffler




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE133
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8412   Page 266 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8413        Page 267 of
                                         701



From:                             Lisa Barrett                     Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 9:04 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Lisa Barrett




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE134
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8414   Page 268 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8415        Page 269 of
                                         701



From:                             Steve Crabtree                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 9:17 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Steve Crabtree




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE135
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8416   Page 270 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8417        Page 271 of
                                         701



From:                             Anne Kohut                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 9:26 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Anne Kohut




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE136
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8418   Page 272 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8419        Page 273 of
                                         701



From:                             Janet Albertson                      Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 9:36 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Janet Albertson




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE137
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8420   Page 274 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8421        Page 275 of
                                         701



From:                             Candace Sterling                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 9:45 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Candace Sterling




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE138
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8422   Page 276 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8423        Page 277 of
                                         701



From:                             Analicia Honkanen                                 Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 9:45 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Analicia Honkanen




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE139
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8424   Page 278 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8425        Page 279 of
                                         701



From:                             Mary Anne Perrone                             Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 9:46 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

I worked in Detroit as a teacher and can personally testify to how many children and their family members from these
zip codes have asthma and related health problems. I support the consent decree and for the separate agreement
between the Sierra Club and DTE. Please listen to the affected community and those of us who stand with them.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Mary Anne Perrone




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.

                                                            1
                                                                                                          DTE140
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8426   Page 280 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8427        Page 281 of
                                         701



From:                             Lynn Hartung                           Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 9:46 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Lynn Hartung




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE141
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8428   Page 282 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8429        Page 283 of
                                         701



From:                             Robert Onnes                    Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 9:46 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Robert Onnes




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE142
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8430   Page 284 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8431        Page 285 of
                                         701



From:                             Jessica Cosman                               Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 9:50 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Please help us move toward clean air for all. Help us evolve and advance and support the separate agreement between
DTE and Sierra Club.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Jessica Cosman




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE143
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8432   Page 286 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8433        Page 287 of
                                         701



From:                             Lisa Gray-Lion                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 9:55 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Lisa Gray‐Lion




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE144
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8434   Page 288 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8435        Page 289 of
                                         701



From:                               Celeste McClellan                        Sent You a Personal Message
                                    <automail@knowwho.com>
Sent:                               Tuesday, June 16, 2020 9:57 PM
To:                                 ENRD, PUBCOMMENT-EES (ENRD)
Subject:                            Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                    Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Please help us all breathe clean air!

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Celeste McClellan




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE145
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8436   Page 290 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8437        Page 291 of
                                         701



From:                             David Hall                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 10:09 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

David Hall




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE146
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8438   Page 292 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8439        Page 293 of
                                         701



From:                             Deitra Porter                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 10:12 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Deitra Porter




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE147
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8440   Page 294 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8441        Page 295 of
                                         701



From:                               Asher Strayhorn                                    Sent You a Personal Message
                                    <automail@knowwho.com>
Sent:                               Tuesday, June 16, 2020 10:22 PM
To:                                 ENRD, PUBCOMMENT-EES (ENRD)
Subject:                            Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                    Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

I'll be so happy to see the right thing done.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Asher Strayhorn




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE148
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8442   Page 296 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8443        Page 297 of
                                         701



From:                             Michael Berkowitz                                Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 10:25 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Everyone should have clean air to breathe, and have no concern about the water that they drink.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Michael Berkowitz




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE149
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8444   Page 298 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                          PageID.8445         Page 299 of
                                         701



From:                              Hannah Strayhorn                             Sent You a Personal Message
                                   <automail@knowwho.com>
Sent:                              Tuesday, June 16, 2020 10:34 PM
To:                                ENRD, PUBCOMMENT-EES (ENRD)
Subject:                           Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                   Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Everyone should have the right to clean air. I look forward to seeing my state take the right action on this.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Hannah Strayhorn




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                             1
                                                                                                                DTE150
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8446   Page 300 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8447        Page 301 of
                                         701



From:                             Nelson Stockdill                                 Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 10:35 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Nelson Stockdill




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE151
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8448   Page 302 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8449   Page 303 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8450   Page 304 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8451        Page 305 of
                                         701



From:                             Gabbie Buendia                                 Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 10:44 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Gabbie Buendia




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE153
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8452   Page 306 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8453        Page 307 of
                                         701



From:                             Sue Balk                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 10:50 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Sue Balk




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE154
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8454   Page 308 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8455        Page 309 of
                                         701



From:                             Thomas Bennett                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 10:52 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Thomas Bennett




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE155
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8456   Page 310 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8457        Page 311 of
                                         701



From:                             Cathy Sayre                        Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 10:55 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Cathy Sayre




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE156
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8458   Page 312 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8459        Page 313 of
                                         701



From:                               Silvia Huth                        Sent You a Personal Message
                                    <automail@knowwho.com>
Sent:                               Tuesday, June 16, 2020 10:58 PM
To:                                 ENRD, PUBCOMMENT-EES (ENRD)
Subject:                            Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                    Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Please clean up our air so we can live healthy lives.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Silvia Huth




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE157
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8460   Page 314 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8461        Page 315 of
                                         701



From:                             Rise' Bienstock-Stein                      Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 11:11 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

We must force the clean up of the channels of the Rouge. We know the damage that has been done to human and
other animal populations. We certainly don't want our grandchildren and future generations to breathe these fumes.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Rise' Bienstock‐Stein




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE158
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8462   Page 316 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8463        Page 317 of
                                         701



From:                             Henry Kanar                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 11:20 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Henry Kanar




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE159
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8464   Page 318 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8465        Page 319 of
                                         701



From:                             Ross Rhizal                   Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 11:26 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Ross Rhizal




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE160
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8466   Page 320 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8467        Page 321 of
                                         701



From:                             Sara Geiss                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 11:33 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Sara Geiss




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE161
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8468   Page 322 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8469        Page 323 of
                                         701



From:                             Beth Shepherd                                   Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 11:36 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Beth Shepherd




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE162
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8470   Page 324 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8471        Page 325 of
                                         701



From:                             Devin O'Donnell                           Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 11:42 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Devin O'Donnell




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE163
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8472   Page 326 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8473        Page 327 of
                                         701



From:                             Krista Saunders                  Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 16, 2020 11:44 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Krista Saunders




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE164
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8474   Page 328 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8475        Page 329 of
                                         701



From:                             Kimberly Lapere                               Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 12:15 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Kimberly Lapere




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE165
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8476   Page 330 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8477        Page 331 of
                                         701



From:                             George Hanafee                           Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 12:33 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

George Hanafee




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE166
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8478   Page 332 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8479        Page 333 of
                                         701



From:                             Amanda Robert                              Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 12:40 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Amanda Robert




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE167
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8480   Page 334 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8481        Page 335 of
                                         701



From:                             Suzanne Zelnik Geldys                      Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 12:41 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Suzanne Zelnik Geldys




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE168
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8482   Page 336 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8483        Page 337 of
                                         701



From:                             Ilene Stankiewicz                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 12:46 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Ilene Stankiewicz




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE169
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8484   Page 338 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8485   Page 339 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8486   Page 340 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8487        Page 341 of
                                         701



From:                             Tammy Rohatynski                             Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 1:10 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Tammy Rohatynski




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE171
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8488   Page 342 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8489        Page 343 of
                                         701



From:                             Alisha Barnes                        Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 1:33 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Alisha Barnes




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE172
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8490   Page 344 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8491        Page 345 of
                                         701



From:                             John Rokas                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 2:32 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

John Rokas




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE173
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8492   Page 346 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8493        Page 347 of
                                         701



From:                             Devlin OBrien                              Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 2:41 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Love the Clean Air Act....

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Devlin OBrien




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE174
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8494   Page 348 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8495        Page 349 of
                                         701



From:                             Frances Redick                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 4:08 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

I have been hearing for years about the dirty air and pollution coming from these places and the health problems it
creates.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Frances Redick




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE175
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8496   Page 350 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8497   Page 351 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8498   Page 352 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8499        Page 353 of
                                         701



From:                             Georgia Griffin                             Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 6:12 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Georgia Griffin




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE177
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8500   Page 354 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8501        Page 355 of
                                         701



From:                             Nugget Burkhart                           Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 6:15 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Nugget Burkhart




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE178
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8502   Page 356 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8503        Page 357 of
                                         701



From:                             Richard Steele                        Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 7:00 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Please and Thank You!

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Richard Steele




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE179
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8504   Page 358 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8505        Page 359 of
                                         701



From:                             Roslyn Ogburn                                        Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 7:02 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Community deserve access to clean air and corporations should ensure their presence will not impact neighborhoods
negatively and if so restore those communities.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Roslyn Ogburn




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE180
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8506   Page 360 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8507        Page 361 of
                                         701



From:                             Debra Bayley                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 7:12 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Debra Bayley




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE181
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8508   Page 362 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8509        Page 363 of
                                         701



From:                             Erika Larson                            Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 7:17 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Erika Larson




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE182
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8510   Page 364 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8511   Page 365 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8512   Page 366 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8513        Page 367 of
                                         701



From:                              Mary Connolly                           Sent You a Personal Message
                                   <automail@knowwho.com>
Sent:                              Wednesday, June 17, 2020 7:24 AM
To:                                ENRD, PUBCOMMENT-EES (ENRD)
Subject:                           Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                   Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Please support the actions of the Sierra Club.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Mary Connolly




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE184
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8514   Page 368 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8515        Page 369 of
                                         701



From:                             Barb Anness                      Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 7:28 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

A child?s zip code shouldn?t determine if they have clean air to breath or water to drink. Stop the environmental racism
in Michigan!

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Barb Anness




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE185
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8516   Page 370 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8517        Page 371 of
                                         701



From:                             Christina Mueller- Flaherty                             Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 7:34 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

All people need and deserve to have clean air to breathe.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Christina Mueller‐ Flaherty




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE186
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8518   Page 372 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8519        Page 373 of
                                         701



From:                             Eileen Heythaler                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 7:42 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Eileen Heythaler




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE187
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8520   Page 374 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8521        Page 375 of
                                         701



From:                             Tira Hightower                             Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 7:42 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Tira Hightower




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE188
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8522   Page 376 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8523        Page 377 of
                                         701



From:                             Mary Lynn Harrison                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 7:43 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

be smart and protect the people of this community!

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Mary Lynn Harrison




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE189
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8524   Page 378 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8525        Page 379 of
                                         701



From:                             James and Denise Mazurek                        Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 7:44 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

James and Denise Mazurek




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE190
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8526   Page 380 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8527        Page 381 of
                                         701



From:                             Ron Kardos                               Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 7:45 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Communities deserve to have clean air and water. DTE must step forward and do their part to make this happen.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Ron Kardos




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE191
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8528   Page 382 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8529        Page 383 of
                                         701



From:                             Jaimie Horowitz                            Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 7:47 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Jaimie Horowitz




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE192
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8530   Page 384 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8531   Page 385 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8532   Page 386 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                          PageID.8533      Page 387 of
                                         701



From:                              Kim Clayson                          Sent You a Personal Message
                                   <automail@knowwho.com>
Sent:                              Wednesday, June 17, 2020 7:49 AM
To:                                ENRD, PUBCOMMENT-EES (ENRD)
Subject:                           Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                   Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Eliminating this coal plant is a step toward ensuring the health and safety of all communities.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Kim Clayson




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                             1
                                                                                                          DTE194
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8534   Page 388 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8535        Page 389 of
                                         701



From:                             Mary Rouleau                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 7:49 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

For my nieces and nephews

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Mary Rouleau




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE195
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8536   Page 390 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8537        Page 391 of
                                         701



From:                             James Cannon                               Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 7:53 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

James Cannon




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE196
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8538   Page 392 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8539        Page 393 of
                                         701



From:                             Alexander Panev                            Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 7:58 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Alexander Panev




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE197
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8540   Page 394 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                         PageID.8541        Page 395 of
                                         701



From:                              Val Murray                             Sent You a Personal Message
                                   <automail@knowwho.com>
Sent:                              Wednesday, June 17, 2020 8:04 AM
To:                                ENRD, PUBCOMMENT-EES (ENRD)
Subject:                           Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                   Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Protecting our environment is a top priority. Please act to clean up and protect the Rouge River and not let polluters off
the hook.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Val Murray




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                           DTE198
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8542   Page 396 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8543        Page 397 of
                                         701



From:                             Charles Baxter                                Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 8:05 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Charles Baxter




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE199
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8544   Page 398 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8545        Page 399 of
                                         701



From:                             Rita Brown                            Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 8:08 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Rita Brown




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE200
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8546   Page 400 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8547        Page 401 of
                                         701



From:                             Louann Szczechowski                                 Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 8:09 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

ECORSE is the city my family chose to call home. My father and nephew retired from us steel and I retired from the 26th
district court. I have no family left in ECORSE but many friends still reside in ECORSE.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Louann Szczechowski




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE201
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8548   Page 402 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8549        Page 403 of
                                         701



From:                             Trish Brown                             Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 8:13 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Trish Brown




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE202
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8550   Page 404 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8551        Page 405 of
                                         701



From:                             Tracy Pease                        Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 8:18 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Tracy Pease




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE203
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8552   Page 406 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8553        Page 407 of
                                         701



From:                             China Cochran                                Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 8:25 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

China Cochran




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE204
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8554   Page 408 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8555        Page 409 of
                                         701



From:                             Nicole Breadon                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 8:33 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Nicole Breadon




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE205
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8556   Page 410 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                         PageID.8557       Page 411 of
                                         701



From:                              Joyce Smouthers                                 Sent You a Personal Message
                                   <automail@knowwho.com>
Sent:                              Wednesday, June 17, 2020 8:40 AM
To:                                ENRD, PUBCOMMENT-EES (ENRD)
Subject:                           Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                   Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

40 plus years in Ecorse, family still there. Every morning you go out with everything all covered

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Joyce Smouthers




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                             1
                                                                                                          DTE206
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8558   Page 412 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8559        Page 413 of
                                         701



From:                             Michael Moskowitz                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 8:40 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Michael Moskowitz




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE207
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8560   Page 414 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8561   Page 415 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8562   Page 416 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8563        Page 417 of
                                         701



From:                             John Salazar                            Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 8:46 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

John Salazar




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE209
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8564   Page 418 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8565        Page 419 of
                                         701



From:                             Heather Mawson                                Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 8:47 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

DTE spent years pumping toxic waste into the air, water, and earth of communities of color. In consequence, community
members in these neighborhoods have suffered with their health. This agreement is a step towards holding private
corporations accountable for the violence they have inflicted.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Heather Mawson




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.

                                                            1
                                                                                                          DTE210
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8566   Page 420 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8567        Page 421 of
                                         701



From:                             Linda Malan                           Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 8:47 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Please don?t disturb our land

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Linda Malan




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE211
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8568   Page 422 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8569        Page 423 of
                                         701



From:                             melanie hartman                                Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 8:49 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

melanie hartman




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE212
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8570   Page 424 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8571        Page 425 of
                                         701



From:                             Richard Taylor                    Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 8:53 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

The consent decree is an important step in curbing air pollution, but much more must be done.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Richard Taylor




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE213
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8572   Page 426 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8573        Page 427 of
                                         701



From:                             Evanmarie Allison                              Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 8:55 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Evanmarie Allison




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE214
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8574   Page 428 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8575        Page 429 of
                                         701



From:                             Mike Gentile                            Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 8:56 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Mike Gentile




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE215
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8576   Page 430 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8577        Page 431 of
                                         701



From:                             Sandra Riccardi                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 8:57 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Sandra Riccardi




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE216
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8578   Page 432 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8579        Page 433 of
                                         701



From:                             Harvey Kahl                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 9:06 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Harvey Kahl




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE217
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8580   Page 434 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8581        Page 435 of
                                         701



From:                             Norman Ackland                           Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 9:10 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Norman Ackland




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE218
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8582   Page 436 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8583        Page 437 of
                                         701



From:                             Julie Campbell-Bode                             Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 9:12 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

The people of Michigan are pulling together to protect our beautiful home, your zip code should not determine the
quality of the air that you and your children breathe.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Julie Campbell‐Bode




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE219
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8584   Page 438 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8585        Page 439 of
                                         701



From:                             Bridget Quinn                            Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 9:17 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Environmental Racism is just another way that white supremacy bears its teeth within our society. Please, use your
power to demand that everyone has the right to a clean and healthful environment.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Bridget Quinn




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE220
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8586   Page 440 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8587        Page 441 of
                                         701



From:                             Deborah Rosenman                        Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 9:18 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Let?s protect our people!

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Deborah Rosenman




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE221
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8588   Page 442 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8589        Page 443 of
                                         701



From:                             Nicole Collins                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 9:19 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Nicole Collins




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE222
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8590   Page 444 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8591        Page 445 of
                                         701



From:                             Julie Manning                  Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 9:22 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Please keep people safe!!!

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Julie Manning




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE223
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8592   Page 446 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                           PageID.8593         Page 447 of
                                         701



From:                               Laura Podrasky                             Sent You a Personal Message
                                    <automail@knowwho.com>
Sent:                               Wednesday, June 17, 2020 9:22 AM
To:                                 ENRD, PUBCOMMENT-EES (ENRD)
Subject:                            Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                    Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

I grew up in this area so it and it's people are important to me. It is a great area right on the river and very important
that it should no longer be taken advantage of by industry that wants to exploit not savor and respect. No more
pollution for this area and it's living inhabitants including children and people.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Laura Podrasky




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.

                                                              1
                                                                                                              DTE224
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8594   Page 448 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                            PageID.8595        Page 449 of
                                         701



From:                               Colleen Joseph                        Sent You a Personal Message
                                    <automail@knowwho.com>
Sent:                               Wednesday, June 17, 2020 9:26 AM
To:                                 ENRD, PUBCOMMENT-EES (ENRD)
Subject:                            Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                    Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Clean air is a human right. All people in Michigan, regardless of age, class, race, or zip code deserve clean air. If we want
to make progress towards a better future for all, clean air needs to be a priority. Thank you for your consideration.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Colleen Joseph




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                              1
                                                                                                               DTE225
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8596   Page 450 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8597        Page 451 of
                                         701



From:                             Katrina Harris                           Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 9:26 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Katrina Harris




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE226
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8598   Page 452 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8599        Page 453 of
                                         701



From:                             Dana Fortier                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 9:30 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Dana Fortier




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE227
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8600   Page 454 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8601        Page 455 of
                                         701



From:                             Denise Hawkins                                Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 9:33 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Please support this important decree for environmental justice in our community.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Denise Hawkins




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE228
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8602   Page 456 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8603        Page 457 of
                                         701



From:                             Tim Roraback                                   Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 9:36 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Do the right thing

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Tim Roraback




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE229
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8604   Page 458 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8605        Page 459 of
                                         701



From:                             Hilery Cash                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 9:43 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Hilery Cash




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE230
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8606   Page 460 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8607        Page 461 of
                                         701



From:                             Michelle Miletic                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 9:46 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Michelle Miletic




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE231
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8608   Page 462 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8609        Page 463 of
                                         701



From:                             Miranda Middlewood                                      Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 9:59 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Now more than ever, tough choices like this need to be made. Help Michigan be the state to emulate!

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Miranda Middlewood




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE232
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8610   Page 464 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8611        Page 465 of
                                         701



From:                             Laura Kanclerz                             Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 10:02 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Laura Kanclerz




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE233
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8612   Page 466 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                       PageID.8613        Page 467 of
                                          701



From:                             Jill Yob                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 10:09 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Jill Yob




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE234
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8614   Page 468 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8615        Page 469 of
                                         701



From:                             Nancy Davis                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 10:11 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

It is our duty , each of us, when alive, to help improve the planet...
 Shutting down polluting coal burning power plants is essential to protect human health from lungs disease, heart
disease cancer directly caused by toxic emissions ( microscopic particles etc.) that harm health.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Nancy Davis




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.

                                                            1
                                                                                                          DTE235
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8616   Page 470 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8617        Page 471 of
                                         701



From:                             Max Groen                           Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 10:12 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Max Groen




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE236
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8618   Page 472 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8619        Page 473 of
                                         701



From:                             Erma Leaphart                   Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 10:17 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

As someone also very much interested in protecting water quality within the Great Lakes basin, I too strongly support
the closures of coal fired power plants and the settlement agreement including funding to impacted communities.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Erma Leaphart




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE237
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8620   Page 474 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                         PageID.8621        Page 475 of
                                         701



From:                             Sharmika Smith                           Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 10:22 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

The environment needs to come first. It has been sacrificed for too long for the benefit of money and profit.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Sharmika Smith




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                           DTE238
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8622   Page 476 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8623        Page 477 of
                                         701



From:                             Janet Carpenter                              Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 10:36 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Mom still lives in Ecorse. She is 88 years old and moved there when she was 4. She raised 5 kids there. We had grafite
dust everywhere. All over us, the cars, everything. We breathed it in.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Janet Carpenter




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE239
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8624   Page 478 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8625        Page 479 of
                                         701



From:                             Annika Doner                            Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 10:38 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Annika Doner




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE240
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8626   Page 480 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8627        Page 481 of
                                         701



From:                             Jocelyn Chen                      Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 10:43 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Jocelyn Chen




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE241
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8628   Page 482 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8629        Page 483 of
                                         701



From:                             N Porter                                Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 10:43 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

N Porter




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE242
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8630   Page 484 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8631   Page 485 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8632   Page 486 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8633        Page 487 of
                                         701



From:                             Ellen Gelerman                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 11:00 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Michigan is my adopted state, and for the sake of all who were born here and call it home, I support the separate
agreement between DTE and Sierra Club.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Ellen Gelerman




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE244
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8634   Page 488 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8635        Page 489 of
                                         701



From:                             Joseph Hess                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 11:08 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

These changes are long overdue.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Joseph Hess




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE245
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8636   Page 490 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8637        Page 491 of
                                         701



From:                             Elizabeth Barrett                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 11:09 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

COAL AND FOSSIL FUELS MUST STOP!
SOLAR AND WIND TURBINES WILL HELP SAVE OUR PLANET FOR OUR CHILDREN.
ALSO CREAT JOBS.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Elizabeth Barrett




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.

                                                            1
                                                                                                          DTE246
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8638   Page 492 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8639        Page 493 of
                                         701



From:                             Linda Holsapple                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 11:35 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Nothing is more important than clean air and environment.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Linda Holsapple




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE247
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8640   Page 494 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8641        Page 495 of
                                         701



From:                             Kathleen Slonager                                         Sent You a Personal
                                  Message <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 11:37 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

As the Executive Director for The Asthma and Allergy Foundation of America ‐ Michigan Chapter, I am fiercely advocating
for clean air and planet. PROTECT THIS DEAL NOW!

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Kathleen Slonager




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE248
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8642   Page 496 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8643        Page 497 of
                                         701



From:                             Lara Chelian                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 11:39 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Lara Chelian




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE249
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8644   Page 498 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8645   Page 499 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8646   Page 500 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8647        Page 501 of
                                         701



From:                             Mary Lebert                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 11:42 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Mary Lebert




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE251
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8648   Page 502 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                         PageID.8649       Page 503 of
                                         701



From:                              Natalie Sampson                          Sent You a Personal Message
                                   <automail@knowwho.com>
Sent:                              Wednesday, June 17, 2020 11:44 AM
To:                                ENRD, PUBCOMMENT-EES (ENRD)
Subject:                           Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                   Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

This is urgent. We need to end environmental racism, and this is a move in the right direction.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Natalie Sampson




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE252
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8650   Page 504 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8651        Page 505 of
                                         701



From:                             Peggy Hernandez                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 11:46 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Peggy Hernandez




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE253
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8652   Page 506 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8653        Page 507 of
                                         701



From:                             Maxine Mondshine                            Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 11:56 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Maxine Mondshine




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE254
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8654   Page 508 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8655        Page 509 of
                                         701



From:                             Emily New                                Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 12:10 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Emily New




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE255
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8656   Page 510 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                         PageID.8657        Page 511 of
                                         701



From:                             Charles Clevenger                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 12:49 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Fossil fuel consumption and continuation for utility plants is such a giant step backwards. America needs to lead the
world and regain trust in our ideals and our treatment of all peoples.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Charles Clevenger




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                           DTE256
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8658   Page 512 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8659        Page 513 of
                                         701



From:                             Cherylinn Golden                             Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 12:51 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Cherylinn Golden




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE257
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8660   Page 514 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8661        Page 515 of
                                         701



From:                             Tim Minotas                           Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 1:12 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Tim Minotas




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE258
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8662   Page 516 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8663        Page 517 of
                                         701



From:                             Diane Cheklich                     Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 1:26 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Diane Cheklich




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE259
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8664   Page 518 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8665        Page 519 of
                                         701



From:                             Cathy Radner                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 1:28 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Everyone must have a non toxic and clean environment !

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Cathy Radner




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE260
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8666   Page 520 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8667   Page 521 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8668   Page 522 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                            PageID.8669         Page 523 of
                                         701



From:                               Thomas Turner                          Sent You a Personal Message
                                    <automail@knowwho.com>
Sent:                               Wednesday, June 17, 2020 1:58 PM
To:                                 ENRD, PUBCOMMENT-EES (ENRD)
Subject:                            Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                    Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

It is vital that we hold corporation to account and enforce environmental justice! This is vital, and it is the least we can
do.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Thomas Turner




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                              1
                                                                                                               DTE262
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8670   Page 524 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8671        Page 525 of
                                         701



From:                             Kathleen Endlein                      Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 2:08 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Kathleen Endlein




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE263
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8672   Page 526 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8673        Page 527 of
                                         701



From:                             Lee Burton                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 2:11 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Especially at this time, providing resources for communities that have suffered so much is needed and warranted.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Lee Burton




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE264
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8674   Page 528 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8675        Page 529 of
                                         701



From:                             Corinne Shoop                            Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 2:16 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Corinne Shoop




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE265
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8676   Page 530 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8677        Page 531 of
                                         701



From:                             Richard Barron                            Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 2:25 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

This action is long overdue but a small consolation to the many who have been medically impaired or killed by DTE coal
combustion.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Richard Barron




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE266
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8678   Page 532 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8679        Page 533 of
                                         701



From:                             Shelbie Jeffery                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 2:35 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Shelbie Jeffery




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE267
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8680   Page 534 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                         PageID.8681        Page 535 of
                                         701



From:                              David Cottrill                          Sent You a Personal Message
                                   <automail@knowwho.com>
Sent:                              Wednesday, June 17, 2020 3:01 PM
To:                                ENRD, PUBCOMMENT-EES (ENRD)
Subject:                           Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                   Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

The air in Ecorse, River Rouge and the East Side of Dearborn near the Ford Rouge Plant tastes dry and acidic. I don't like
the ozone action days where I live and would not like having continual ozone action days because of living downriver
near the DTE River Rouge Plant.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

David Cottrill




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.

                                                             1
                                                                                                            DTE268
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8682   Page 536 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                         PageID.8683        Page 537 of
                                         701



From:                              Dana Atnip                         Sent You a Personal Message
                                   <automail@knowwho.com>
Sent:                              Wednesday, June 17, 2020 3:06 PM
To:                                ENRD, PUBCOMMENT-EES (ENRD)
Subject:                           Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                   Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

We are tired of having our air, water, and land poisoned by polluting corporations! I support the Clean Air Act!

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Dana Atnip




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                           DTE269
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8684   Page 538 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8685   Page 539 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8686   Page 540 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8687        Page 541 of
                                         701



From:                             Jacob Valko                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 3:36 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Support for Lori Goldman

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Jacob Valko




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE271
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8688   Page 542 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                          PageID.8689        Page 543 of
                                         701



From:                              Laura Brandon                             Sent You a Personal Message
                                   <automail@knowwho.com>
Sent:                              Wednesday, June 17, 2020 3:42 PM
To:                                ENRD, PUBCOMMENT-EES (ENRD)
Subject:                           Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                   Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Finally action is being taken to help those who've been affected by environmental justice issues! It's about time. If DTE
follows through and uses the funds appropriately, I may actually respect their company again.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Laura Brandon




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                             1
                                                                                                            DTE272
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8690   Page 544 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8691        Page 545 of
                                         701



From:                             Judy Lindberg                           Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 3:43 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Judy Lindberg




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE273
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8692   Page 546 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8693        Page 547 of
                                         701



From:                              Nancy Barnett                            Sent You a Personal Message
                                   <automail@knowwho.com>
Sent:                              Wednesday, June 17, 2020 3:47 PM
To:                                ENRD, PUBCOMMENT-EES (ENRD)
Subject:                           Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                   Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Dear Asst Attorney General,
Please protect Michigan citizens

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Nancy Barnett




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE274
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8694   Page 548 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8695        Page 549 of
                                         701



From:                             Deanna Henk                             Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 3:53 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Deanna Henk




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE275
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8696   Page 550 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8697        Page 551 of
                                         701



From:                             Nancy Johnson                              Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 3:54 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Nancy Johnson




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE276
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8698   Page 552 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8699        Page 553 of
                                         701



From:                             m nichols                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 4:12 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

We need a healthy Michigan (Planet) for healthy citizens, for a healthy, sustainable economy. Be part of the solution to
lessen pollution.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

m nichols




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE277
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8700   Page 554 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                            PageID.8701         Page 555 of
                                         701



From:                               Margaret Rayburn                           Sent You a Personal Message
                                    <automail@knowwho.com>
Sent:                               Wednesday, June 17, 2020 4:25 PM
To:                                 ENRD, PUBCOMMENT-EES (ENRD)
Subject:                            Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                    Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

It is vital to start improving the areas around these super‐polluters. DTE is taking the right step‐ finally! Please do not
interfere with their environmental improvements to these neighborhoods. The people there have suffered enough.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Margaret Rayburn




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                               1
                                                                                                                DTE278
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8702   Page 556 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                           PageID.8703     Page 557 of
                                         701



From:                               Charles Altman                           Sent You a Personal Message
                                    <automail@knowwho.com>
Sent:                               Wednesday, June 17, 2020 4:34 PM
To:                                 ENRD, PUBCOMMENT-EES (ENRD)
Subject:                            Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                    Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

I support the settlement ‐‐ the funding of EJ projects and the closing of the 3 coal plants.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Charles Altman




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                              1
                                                                                                          DTE279
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8704   Page 558 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8705        Page 559 of
                                         701



From:                             Susan Kelly                         Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 4:54 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Susan Kelly




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE280
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8706   Page 560 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8707        Page 561 of
                                         701



From:                             Paul Kuczma                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 5:01 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Our Detroit community deserves better than to deal with these deadly toxins that wreak havoc on our health. Please
support these measures to protect this deal for cleaner air!

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Paul Kuczma




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE281
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8708   Page 562 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8709        Page 563 of
                                         701



From:                             Theone Thomas                              Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 5:03 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Theone Thomas




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE282
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8710   Page 564 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8711        Page 565 of
                                         701



From:                             Shanay Watson-Whittaker                                Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 5:04 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Shanay Watson‐Whittaker




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE283
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8712   Page 566 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8713        Page 567 of
                                         701



From:                             Michael Wood                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 5:07 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Southeast Michigan needs to eliminate environmental toxins for the sake of protecting our citizens and the resources of
our Great Lakes State.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Michael Wood




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE284
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8714   Page 568 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8715        Page 569 of
                                         701



From:                             Jeff Garner                           Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 5:10 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Coal powered plants not only cost Michiganders money it is damaging our health.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Jeff Garner




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE285
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8716   Page 570 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8717        Page 571 of
                                         701



From:                             Veronica Blake                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 5:15 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Plants must be retired to help reduce environmental pollutants. Lives depend on it; the planet depends on it.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Veronica Blake




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE286
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8718   Page 572 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                          PageID.8719           Page 573 of
                                         701



From:                              Virginia Maturen                            Sent You a Personal Message
                                   <automail@knowwho.com>
Sent:                              Wednesday, June 17, 2020 5:18 PM
To:                                ENRD, PUBCOMMENT-EES (ENRD)
Subject:                           Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                   Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Will the leadership of DTE, just step up to the plate and do the right thing, instead of mucking around.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Virginia Maturen




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                             1
                                                                                                              DTE287
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8720   Page 574 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8721        Page 575 of
                                         701



From:                             Art Hanson                            Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 6:03 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

However, you MUST do MUCH more. We MUST keep ALL climate‐changing fossil fuels IN THE GROUND! We MUST
achieve 100% clean, renewable energy by 2030.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Art Hanson




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE288
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8722   Page 576 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8723        Page 577 of
                                         701



From:                             Lesley Miller                        Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 6:52 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Lesley Miller




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE289
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8724   Page 578 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8725        Page 579 of
                                         701



From:                             Mary White                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 7:12 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Mary White




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE290
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8726   Page 580 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8727        Page 581 of
                                         701



From:                             Margaret Lee                        Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 7:29 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Margaret Lee




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE291
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8728   Page 582 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8729        Page 583 of
                                         701



From:                             Melissa Stockdale                            Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 8:08 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Please keep our most valuable resources clean for everybody! Clean air and water shouldn?t be something we need to
fight for anymore, but here we are. Do the right thing and don?t let big business ruin our futures.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Melissa Stockdale




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE292
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8730   Page 584 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8731   Page 585 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8732   Page 586 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8733        Page 587 of
                                         701



From:                             Bethanni Grecynski                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 8:25 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

please

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Bethanni Grecynski




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE294
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8734   Page 588 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8735        Page 589 of
                                         701



From:                             Fred Miller                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 8:29 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

It's long past time for DTE to do more about emissions in this community and mitigate the harm it has caused.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Fred Miller




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE295
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8736   Page 590 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8737        Page 591 of
                                         701



From:                             Milly Leszczynski                        Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 8:33 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Milly Leszczynski




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE296
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8738   Page 592 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8739        Page 593 of
                                         701



From:                             Beverly Stevenson                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 8:43 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Beverly Stevenson




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE297
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8740   Page 594 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8741        Page 595 of
                                         701



From:                             Kim Janeski                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 8:50 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Kim Janeski




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE298
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8742   Page 596 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8743        Page 597 of
                                         701



From:                             Nzingha Masani-Manuel                              Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 8:57 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Nzingha Masani‐Manuel




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE299
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8744   Page 598 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8745        Page 599 of
                                         701



From:                             Erminia Ramirez                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 9:24 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

FOR OUR CHILDREN ,WHO ARE OUR FUTURE.
IMAGINE, EYES CLOSE.
IF THIS WAS YOUR BACKYARD AND YOUR CHILDREN ARE PLAYING AND BREATHING IT!

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Erminia Ramirez




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.

                                                            1
                                                                                                          DTE300
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8746   Page 600 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8747        Page 601 of
                                         701



From:                             John Ludy                           Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 9:44 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Please do the right thing for Michigan. Please support this consent decree.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

John Ludy




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE301
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8748   Page 602 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                          PageID.8749         Page 603 of
                                         701



From:                              Pete Sutliff                          Sent You a Personal Message
                                   <automail@knowwho.com>
Sent:                              Wednesday, June 17, 2020 9:49 PM
To:                                ENRD, PUBCOMMENT-EES (ENRD)
Subject:                           Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                   Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Please think of the children who, through no fault of their own, are starting out life in this polluted environment. Give
them a chance to be healthy by following all the measures of this consent decree.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Pete Sutliff




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                             1
                                                                                                             DTE302
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8750   Page 604 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8751        Page 605 of
                                         701



From:                             Diane Meyer                           Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 10:14 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

As someone who suffers from COPD, though never a smoker, I wholeheartedly support clean air for young and old,
therefore I support cleaning up our air.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Diane Meyer




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE303
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8752   Page 606 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8753   Page 607 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8754   Page 608 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                           PageID.8755     Page 609 of
                                         701



From:                              Winifred Davies-Hancock                         Sent You a Personal Message
                                   <automail@knowwho.com>
Sent:                              Wednesday, June 17, 2020 10:23 PM
To:                                ENRD, PUBCOMMENT-EES (ENRD)
Subject:                           Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                   Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Environmental Justice is a moral issue and keeping in line with my Christian faith.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Winifred Davies‐Hancock




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                             1
                                                                                                          DTE305
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8756   Page 610 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                            PageID.8757        Page 611 of
                                         701



From:                               Karen Hewelt                                    Sent You a Personal Message
                                    <automail@knowwho.com>
Sent:                               Wednesday, June 17, 2020 11:51 PM
To:                                 ENRD, PUBCOMMENT-EES (ENRD)
Subject:                            Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                    Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

We all need clean air and clean water to live.
I love living in Michigan, and I would hope that our environment is kept as clean as possible for all to enjoy clean living in
our beautiful state.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Karen Hewelt




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.

                                                              1
                                                                                                               DTE306
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8758   Page 612 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8759        Page 613 of
                                         701



From:                             Gretchen Gruenburg                                   Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Wednesday, June 17, 2020 11:54 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Gretchen Gruenburg




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE307
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8760   Page 614 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8761        Page 615 of
                                         701



From:                             Feng Zhu                        Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Thursday, June 18, 2020 12:24 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Feng Zhu




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE308
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8762   Page 616 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8763   Page 617 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8764   Page 618 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8765        Page 619 of
                                         701



From:                             Karen Bolsen                            Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Thursday, June 18, 2020 5:53 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

I care about my grandson?s health and all of his generation ?s.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Karen Bolsen




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE310
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8766   Page 620 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8767        Page 621 of
                                         701



From:                             Tom Billings                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Thursday, June 18, 2020 6:23 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Tom Billings




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE311
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8768   Page 622 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8769        Page 623 of
                                         701



From:                             Thomas Haley                     Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Thursday, June 18, 2020 6:40 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Read the book ENERGY OVER DEVELOPMENT AND THE DELUSION OF ENDLESS GROW. We must move toward
sustainability.


To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Thomas Haley




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.

                                                            1
                                                                                                          DTE312
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8770   Page 624 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8771        Page 625 of
                                         701



From:                             Shelley Wellington                           Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Thursday, June 18, 2020 7:08 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Shelley Wellington




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE313
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8772   Page 626 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8773        Page 627 of
                                         701



From:                             Sarah Meyers                           Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Thursday, June 18, 2020 7:27 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Sarah Meyers




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE314
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8774   Page 628 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8775   Page 629 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8776   Page 630 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8777        Page 631 of
                                         701



From:                             Monica Lewis-Patrick                                     Sent You a Personal
                                  Message <automail@knowwho.com>
Sent:                             Thursday, June 18, 2020 7:44 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Monica Lewis‐Patrick




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE316
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8778   Page 632 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8779        Page 633 of
                                         701



From:                             Michael Yanko                            Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Thursday, June 18, 2020 8:12 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

When I vote, Environment and Education (including HEALTH concerns of children in all communities) are my main two
determinants. Please follow through on closing this coal‐fired plant. You/We must. Thank you.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Michael Yanko




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE317
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8780   Page 634 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8781        Page 635 of
                                         701



From:                             Amy Schulz                     Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Thursday, June 18, 2020 8:17 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Amy Schulz




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE318
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8782   Page 636 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8783        Page 637 of
                                         701



From:                             Matthew Taylor                                  Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Thursday, June 18, 2020 8:37 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Matthew Taylor




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE319
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8784   Page 638 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                           PageID.8785        Page 639 of
                                         701



From:                              Karen Pierce                           Sent You a Personal Message
                                   <automail@knowwho.com>
Sent:                              Thursday, June 18, 2020 8:51 AM
To:                                ENRD, PUBCOMMENT-EES (ENRD)
Subject:                           Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                   Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

We all have the right to live and to breathe clean air as we transition away from coal and other fossil fuels to cleaner,
healthier forms of energy.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Karen Pierce




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                              1
                                                                                                             DTE320
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8786   Page 640 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8787        Page 641 of
                                         701



From:                             Daniel Hotham                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Thursday, June 18, 2020 9:42 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Downriver deserves this money.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Daniel Hotham




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE321
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8788   Page 642 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8789        Page 643 of
                                         701



From:                             Lori McPhee                              Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Thursday, June 18, 2020 9:53 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Lori McPhee




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE322
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8790   Page 644 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8791   Page 645 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8792   Page 646 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8793        Page 647 of
                                         701



From:                             Valorie Kerschke                              Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Thursday, June 18, 2020 2:06 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Valorie Kerschke




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE324
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8794   Page 648 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8795        Page 649 of
                                         701



From:                             Kyla Fielder                                  Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Thursday, June 18, 2020 2:47 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Kyla Fielder




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE325
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8796   Page 650 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8797        Page 651 of
                                         701



From:                             Joseph Good                              Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Thursday, June 18, 2020 2:57 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Joseph Good




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE326
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8798   Page 652 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8799        Page 653 of
                                         701



From:                             James Starnes                            Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Thursday, June 18, 2020 3:05 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

I support the Sierra Club Michigan and National Beyond Coal Campaign. Lets shut those dirty power plants down quickly
and transition to cleaner forms of green energy.

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

James Starnes




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE327
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8800   Page 654 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8801   Page 655 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8802   Page 656 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8803   Page 657 of
                                     701
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8804   Page 658 of
                                     701
   Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                PageID.8805   Page 659 of
                                        701



From:                         Joe Maalouf
Sent:                         Thursday, June 18, 2020 4:53 PM
To:                           ENRD, PUBCOMMENT-EES (ENRD)
Cc:                           Nicholas Schroeck
Subject:                      Joe Maalouf - Comment Re Consent Decree With DTE
Attachments:                  Joe Maalouf - Comment Letter Outline.pdf



Dear Assistant Attorney General, Environment and Natural Resources Division,

On behalf of the                                                                   , please accept this
public comment regarding the consent decree between United States and Sierra Club v. DTE Energy Company
and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949.

Thank you for your consideration,

Joe Maalouf




                                                     1
                                                                                           DTE330
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                              PageID.8806   Page 660 of
                                     701




                                   Comment Re Consent Decree With DTE
  Michigan communities deserve more for the damage caused by DTE’s coal-fired plants. Yet this
  consent decree not only settles for less, but also sends the wrong message to industrial polluters
  – that it’s better to ask for forgiveness than to ask for permission.
                                                     Overview
  Under the Clean Air Act, utility companies seeking to modify a source of air pollution must make
  projections of how the modification will affect future emissions.1 If the projections indicate a
  major modification, then the company needs a permit under the New Source Review program
  before going ahead.2 The projections do not have to include emissions related to growth in
  demand.3
  In 2010, DTE notified the Michigan Department of Environmental Quality that it will be
  undergoing a $65 million-dollar modification of their coal-fired facility in Monroe.4 DTE
  characterized the project as routine maintenance and that the projected increase in emissions
  will be attributable to demand growth.5
  The very next day, DTE began construction without a permit.6 EPA subsequently sued the
  company on that basis, finding its projections questionable and arguing that a permit was in fact
  required.7 Four of DTE’s other coal-fired plants were also brought into the lawsuit for the same
  reason.8
  DTE unsuccessfully sought summary judgment three times in federal court. The company argued
  that the EPA has no authority to require a permit based solely on a review of their projected
  emissions.9 Instead, it insisted that the agency must wait and see if the modifications result in
  actual increases in emissions.10 The Sixth Circuit ruled against DTE’s argument twice, and the
  Supreme Court denied DTE’s petition for review.11



  1
    42 U.S.C. § 7475, 7503
  2
    Id.
  3
    40 C.F.R. § 52.21(b)(41)(a) and (c)
  4
    United States v. DTE Energy, 845 F.3d 735, 737 (6th Cir. 2017)
  5
    Id.
  6
    Id.
  7
    Id.
  8
    Notice of violation from EPA to DTE Energy, U.S. EPA (Mar. 7 2013), at 1.
  https://archive.epa.gov/region5/swdetroit/web/pdf/r5-053176.pdf
  9
    United States v. DTE Energy, 2015 WL 995207 (C.A.6), at 8 (Respondent’s Brief)
  10
     Id.
  11
     DTE Energy Co. v. U.S., 138 S. Ct. 555 (2017)

                                                          1

                                                                                                      DTE331
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                             PageID.8807         Page 661 of
                                     701


                                       The consent decree settles for less
  By all outward appearances, the EPA has the upper hand at this stage of the litigation. Yet the
  agency is not only seeking to settle with DTE in the proposed consent decree, but to do so for a
  civil penalty and mitigation project that together amount to just under $7.5 million dollars.12
  Michigan communities deserve more for DTE’s actions.
  To most people, $7.5 million dollars seems like a lot of money. But companies like DTE are not
  like most people. In each of the last three years, DTE made over $1 billion dollars in profits.13 That
  means that from a monetary standpoint, the consent decree in question only imposes obligations
  amounting to less than 1% of what the company keeps after expenses – hardly much of a
  deterrent.
  Moreover, the EPA could have secured a fairer remedy had it successfully tried the case. Section
  113(b) of the Clean Air Act, in tandem with the Federal Civil Penalties Inflation Adjustment Act,
  authorizes the EPA to seek as much as $37 500 a day in civil penalties for each of DTE’s
  violations.14 Assuming at least five violations (one for each coal-fired facility) over a six-month
  period, the EPA would have secured just over $33 million dollars in civil penalties.
  The decision to settle is made even more questionable given the EPA’s relatively strong position
  in the litigation, as evidenced by both the agency’s success in Circuit Court as well as the Supreme
  Court’s denial of DTE’s petition for review. By settling the case, the EPA is settling for less.
                                The consent decree sends the wrong message
  By entering into this consent decree, the EPA also signals to industry that when it comes to
  making major modifications to polluting facilities, it’s better to ask for forgiveness than to ask for
  permission – a message that goes against any pretense of protecting the environment.
  After many years of litigation, the Sixth Circuit ruled that it is within the EPA’s discretion to
  require a permit under the New Source Review program based on its own assessment of a
  company’s emission projections.15 Yet the agency is now deciding not to use its hard-won
  discretion because of an EPA policy memorandum issued in December of 2017.
  The memorandum characterizes the Sixth Circuit decision as having “created uncertainty” and
  proceeds to reassure industry that the EPA will in fact not conduct its own assessment of a
  company’s projections for purposes of New Source Review.16



  12
     Consent Decree, United States v. DTE Energy (No. 266-1, E.D. Mich., May 14, 2020), at 27, 70.
  13
     Macrotrends, “DTE Energy Net Income 2006-2020” (June 16, 2020),
  https://www.macrotrends.net/stocks/charts/DTE/dte-energy/net-income
  14
     42 U.S.C § 7413(b)
  15
     United States v. DTE Energy, 845 F.3d 735, (6th Cir. 2017)
  16
     Memorandum from E. Scott Pruitt, Administrator, U.S. EPA, to Regional Administrators, U.S. EPA (Dec. 7, 2017),
  https://www.epa.gov/sites/production/files/2017-12/documents/policy_memo.12.7.17.pdf.

                                                          2

                                                                                                             DTE332
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                  PageID.8808      Page 662 of
                                     701


  Not only does EPA’s policy memorandum have no binding legal authority, it also carries
  dangerous environmental implications. By choosing not to oversee the preconstruction
  projections of industrial polluters, the EPA gives companies the green light to build first and fix
  environmental problems later – when the damage is already done.
  Meanwhile, the Sixth Circuit has authorized the EPA to be proactive and prevent questionable
  projections from becoming a problem in the first place. By not exercising the authority awarded
  to them, the EPA sends the wrong message to industrial polluters – that it’s better to ask for
  forgiveness than to ask for permission.
                                         Concluding Remarks
  Over the last century, DTE profited from its coal-fired plants at the expense of Michigan’s natural
  resources and public health. But the EPA has a chance to hold the company accountable by
  changing the terms of this consent decree as follows:
         1) Increase the civil penalty to adequately reflect the damage caused by coal-fired
         facilities and to effectively deter large corporations like DTE from circumventing their
         legal obligations in the future, pursuant to EPA’s own Stationary Source Penalty Policy.
         2) Require more environmental mitigation to fully and properly compensate specific
         Michigan communities that were most affected by DTE’s coal-fired facilities.
         3) Extend record-keeping under Section XV (Information Collection and Retention) to
         cover the full timeline of DTE’s obligations under the consent decree.
         4) Increase periodic reporting under Section IX (Periodic Reporting) from semiannually to
         quarterly, to better prevent against noncompliance.


  Thank you for the opportunity to comment and for considering our views.


  Sincerely,


  /s/Joe Maalouf                                       /s/Nicholas J. Schroeck
  Joe Maalouf                                          Nicholas J. Schroeck




                                                  3

                                                                                              DTE333
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8809   Page 663 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8810        Page 664 of
                                         701



From:                             Alicia Baker                            Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Thursday, June 18, 2020 8:10 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Alicia Baker




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE334
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8811   Page 665 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8812        Page 666 of
                                         701



From:                             Aunna Lippert                            Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Thursday, June 18, 2020 9:05 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Aunna Lippert




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE335
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8813   Page 667 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8814        Page 668 of
                                         701



From:                             Sarah Ragalyi                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Thursday, June 18, 2020 9:16 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Sarah Ragalyi




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE336
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8815   Page 669 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8816        Page 670 of
                                         701



From:                             Danita Echols                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Thursday, June 18, 2020 9:34 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Danita Echols




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE337
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8817   Page 671 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8818        Page 672 of
                                         701



From:                             Kathleen S Herman                          Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Thursday, June 18, 2020 10:30 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Kathleen S Herman




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE338
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8819   Page 673 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8820        Page 674 of
                                         701



From:                             Constance Lippert                            Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Thursday, June 18, 2020 11:42 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Constance Lippert




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE339
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8821   Page 675 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8822        Page 676 of
                                         701



From:                             Lawrence Bavier                  Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Friday, June 19, 2020 10:41 AM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Lawrence Bavier




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE340
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8823   Page 677 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8824        Page 678 of
                                         701



From:                             Jeanette Tibstra                            Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Friday, June 19, 2020 1:27 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Jeanette Tibstra




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE341
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8825   Page 679 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8826        Page 680 of
                                         701



From:                             Christopher Bacehowski                      Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Friday, June 19, 2020 1:32 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

My nieces and nephews and son need you to stand up for their health... and their future!!


To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Christopher Bacehowski




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE342
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8827   Page 681 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8828        Page 682 of
                                         701



From:                             David Beeman                               Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Friday, June 19, 2020 3:06 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

I urge you to support and implement important environmental protections that have been allowed to erode over the
past few years. Thank you!

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

David Beeman




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE343
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8829   Page 683 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8830        Page 684 of
                                         701



From:                             Cassidy Boulan                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Friday, June 19, 2020 9:53 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Cassidy Boulan




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE344
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8831   Page 685 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8832        Page 686 of
                                         701



From:                             Matthew Mercure                             Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Saturday, June 20, 2020 3:58 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

NO ONE needs to live with pollution.
Would YOU want to breathe or live next to pollution?!

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Matthew Mercure




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.


                                                            1
                                                                                                          DTE345
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8833   Page 687 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8834        Page 688 of
                                         701



From:                             Hugh Gurney                             Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Saturday, June 20, 2020 5:18 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Hugh Gurney




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE346
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8835   Page 689 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8836        Page 690 of
                                         701



From:                             charlie Weaver                       Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Saturday, June 20, 2020 9:02 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

charlie Weaver




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE347
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8837   Page 691 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8838        Page 692 of
                                         701



From:                             Robert Wroblewski                      Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Sunday, June 21, 2020 4:41 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Robert Wroblewski




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE348
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8839   Page 693 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8840        Page 694 of
                                         701



From:                             Lorne Beatty                        Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Sunday, June 21, 2020 8:51 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Lorne Beatty




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE349
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8841   Page 695 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8842        Page 696 of
                                         701



From:                             Dan Blakey                            Sent You a Personal Message
                                  <automail@knowwho.com>
Sent:                             Tuesday, June 23, 2020 5:18 PM
To:                               ENRD, PUBCOMMENT-EES (ENRD)
Subject:                          Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                  Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Dan Blakey




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.




                                                            1
                                                                                                          DTE350
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8843   Page 697 of
                                     701
     Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                               PageID.8844          Page 698 of
                                          701



From:                                 Julie Swanson                              Sent You a Personal Message
                                      <automail@knowwho.com>
Sent:                                 Thursday, June 25, 2020 1:12 PM
To:                                   ENRD, PUBCOMMENT-EES (ENRD)
Subject:                              Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                      Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

As an Early Childhood Interventionist, I urge you to take action to reduce pollution that deeply affects development of young
children. River Rouge children and many others across our state are already growing up compromised by poverty and unstable
home environments. The effects of pollution on their neurological development is significant. Please take action!!

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v. DTE Energy
Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement referenced therein. The consent
decree includes projects that are crucial for improving public health and delivering cleaner air to Michiganders. While I understand
that the government is not a party to, and need not approve, the separate agreement between DTE and Sierra Club, I would urge
you to not object to that agreement, which includes even more impactful clean air and public health benefits that are crucial for
River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven million tons of
climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing nitrogen oxides. The
separate agreement would ensure that those polluting coal plants are finally retired. And by directing $5.5 million towards
replacing diesel buses with cleaner electric buses, and $2 million towards community environmental mitigation projects, the
separate agreement would provide additional air quality and public health benefits to the long over‐burdened environmental
justice communities of River Rouge, Ecorse, and 48217. Scientists recently confirmed that exposure to air pollution from coal plants
decreases the chance of survival once contracting Coronavirus, exacerbating the already dire threats facing communities in
environmental injustice hotspots. Amidst the COVID‐19 pandemic, this consent decree and separate agreement couldn?t have
come at a more crucial time for Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger support for
the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Julie Swanson




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you need more
information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977-5500.




                                                                  1
                                                                                                                     DTE351
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8845   Page 699 of
                                     701
    Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20                        PageID.8846        Page 700 of
                                         701



From:                              Jennifer Shaffer                       Sent You a Personal Message
                                   <automail@knowwho.com>
Sent:                              Monday, June 29, 2020 12:54 PM
To:                                ENRD, PUBCOMMENT-EES (ENRD)
Subject:                           Public Comment on United States and Sierra Club v. DTE Energy Company and Detroit
                                   Edison Company, D.J. Ref. No. 90-5-2-1-09949


Dear Public Comment,

Please do the right thing for the people in Ecorse!!

To the Assistant Attorney General for Environment and Natural Resources,

I?m writing in support of the consent decree filed in DTE?s New Source Review case (United States and Sierra Club v.
DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐5‐2‐1‐09949), and the separate agreement
referenced therein. The consent decree includes projects that are crucial for improving public health and delivering
cleaner air to Michiganders. While I understand that the government is not a party to, and need not approve, the
separate agreement between DTE and Sierra Club, I would urge you to not object to that agreement, which includes
even more impactful clean air and public health benefits that are crucial for River Rouge, Ecorse, and 48217.

Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually emit more than seven
million tons of climate polluting carbon dioxide, 22,000 tons of harmful sulfur dioxide, and 8,000 tons of smog‐causing
nitrogen oxides. The separate agreement would ensure that those polluting coal plants are finally retired. And by
directing $5.5 million towards replacing diesel buses with cleaner electric buses, and $2 million towards community
environmental mitigation projects, the separate agreement would provide additional air quality and public health
benefits to the long over‐burdened environmental justice communities of River Rouge, Ecorse, and 48217. Scientists
recently confirmed that exposure to air pollution from coal plants decreases the chance of survival once contracting
Coronavirus, exacerbating the already dire threats facing communities in environmental injustice hotspots. Amidst the
COVID‐19 pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time for
Michigan communities.

Because of the public health and air quality improvements, I voice my support for the consent decree and even stronger
support for the separate agreement between DTE and Sierra Club.

Thank you,

Sincerely,

Jennifer Shaffer




This message was sent by KnowWho, as a service provider, on behalf of an individual associated with Sierra Club. If you
need more information, please contact Lillian Miller at Sierra Club at core.help@sierraclub.org or (415) 977‐5500.



                                                            1
                                                                                                          DTE352
Case 2:10-cv-13101-BAF-RSW ECF No. 278-2 filed 07/08/20   PageID.8847   Page 701 of
                                     701
